     Case 2:20-cv-00534-JAM-JDP Document 24 Filed 01/06/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     VENCIL GREEN,                                     Case No. 2:20-cv-00534-JAM-EFB (PC)
12
                                 Plaintiff,            ORDER
13
                    v.
14

15   D. PASIOLES, et al.,
16                               Defendants.
17

18         The court has read and considered defendants’ motion to modify the discovery and

19   scheduling order. ECF No. 23. Good cause appearing, the court grants the motion. Defendants

20   shall have an additional 60 days, up to and including March 2, 2021, to conduct plaintiff’s

21   deposition, and an additional 60 days, up to and including May 1, 2021, to file any appropriate

22   dispositive motions.

23   IT IS SO ORDERED.
24

25   Dated:    January 6, 2021
                                                       JEREMY D. PETERSON
26                                                     UNITED STATES MAGISTRATE JUDGE
27

28
